203 F.3d 883 (5th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.CECIL ANTHONY DORTCH, Defendant-Appellant.
No.  98-41129
IN THE UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
February 14, 2000

Appeal from the United States District Court for the Eastern District of Texas
ON PETITION FOR REHEARING
(Opinion December 23, 1999, 5th Cir. 1999, 199 F.3d 193, 203)
Before GARWOOD, SMITH, and BENAVIDES, Circuit Judges.
PER CURIAM:


1
The petition for rehearing is DENIED.  In response to the petition for rehearing, however, the court acknowledges that theevidence found at the residence is not necessarily to be excluded, given that there were independent sources of information that formed the basis of the search warrant for the house.  Accordingly, the sentence indicating to the contrary is hereby deleted.  See United States v. Dortch, 199 F.3d 193, 203 (5th Cir. 1999).


2
Judge Garwood dissents from denial of rehearing.